Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Claims 1-28 have been cancelled; Claims 42-56 have been allowed; Claims 29, 31, 38-40, and 48 have been amended; Claims 29-57 remain for examination, wherein claims 29 and 42 are independent claims.

Information Disclosure Statement
IDS filed on 9/19/2022 has been recorded.

Previous Rejections/Objections
Previous objection of claim 48 because informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 9/19/2022.
Previous rejection of claim 38 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 9/19/2022.
Previous rejection of claims 39-40 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 9/19/2022.
Previous rejection of Claims 29-30, 34-35, 37, 39-40, and 57 under 35 U.S.C. 103 as being unpatentable over Yasui Kenji (JP 2008206120 A, corresponding to JP5320899B2, listed in IDS filed on 03/22/2022, thereafter JP’120) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 9/19/2022.
Previous rejection of Claims 31-33 under 35 U.S.C. 103 as being unpatentable over JP’120 in view of Nishimura et al (JP2001200351 A, with online translation, Thereafter JP’351) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 9/19/2022.
Previous rejection of Claims 36 and 41 under 35 U.S.C. 103 as being unpatentable over JP’120 in view of Kusumi et al (US-PG-pub 2007/0163685 A1, thereafter PG’685) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 9/19/2022.
However, in view of the Applicant’s amendments in the instant claims, newly recorded reference(s), and reconsideration, a new ground rejection is listed as following:

Allowance Subject matter
Claim 36 includes allowable subject matter.  
Claim 36 is still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed coating alloy on a hot-dip coated metallic steel with Sn intermediate layer as recited in the instant claim.

Claim Objections
Claims 32-33 are objected to because of the following informalities:  the limitation of “200mg.m-2” on line 2 of claim 32 and the limitation of “150mg.m-2” on line 2 of claim 33 should be amended to add proper space between the numbers and units.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-35, 37-41, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasui Kenji (JP 2008206120 A, corresponding to JP5320899B2, listed in IDS filed on 03/22/2022, thereafter JP’120) in view of Kim et al (KR 20140131203 A, with on-line translation, thereafter KR’203).
JP’120 is applied to the instant claims 29-35, 37-41, and 57 for the same reason as stated in the previous office action dated 3/30/2022. 
Regarding the amended claims 29 and 31, JP’120 does not specify the amended Sn ranges in the instant claims. KR’203 teaches a high-strength hot-dip zinc surface quality, plating adhesion and superior weldability galvanized steel sheet (Title, abstract and claims of KR’203). All of the essential alloy composition ranges including C, Mn, Si, Al, Sn, and Fe and optionally including P, Nb, B, Cr, Mo, Ni, and Ti disclosed by KR’203 (Abstract, claims, and examples of KR’203) overlap the claimed alloy composition ranges. MPEP 2144 05 I. More specifically, KR’203 specify including 1 wt% or less of Sn in the steel sheet in order to improve the properties of the steel sheet (par.[0048] of KR’203), which overlaps the claimed Sn ranges in the instant claims. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the Sn containing in the surface layer from the disclosure of KR’203 for the steel sheet of JP’120 since both JP’120 and KR’203 teach the same hot-dipping coated steel sheet as claimed in the invention throughout whole disclosing range and KR’203 specify applying proper amount of Sn to improve the grain segregation properties of the steel sheet (par.[0048] of KR’203).
Regarding the amendment features in the instant claims 37 and 39-40, the Steel #18 in table 1 of JP’120 includes 2.1wt% Si, 1.05wt% Al, which reads on the claimed limitation as recited in the instant claims.
Regarding the amended claim 38, JP’120 specify adjusting Si in range 0.001-3.0wt% (abstract, claims, and examples of JP’120), which overlaps the claimed 0.5-1.1wt% Si as recited in the instant claim. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the Si amount in the steel sheet of JP’120 since JP’120 teach the same hot-dipping coated steel sheet as claimed in the invention throughout whole disclosing range.
Regarding claims 32—33, JP’120 specify applying 0.01 g/m2 to 1 g/m2 Sn on the surface of steel plate before passing through CGL (continuous hot-dip galvanizing line), which overlaps the claimed coating weight of Sn layer. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the Sn coating weight amount for the steel sheet of JP’120 since JP’120 teach the same hot-dipping coated steel sheet as claimed in the invention throughout whole disclosing range.
Regarding claim 41, KR’203 teaches including ferrite and residual austenite in the steel sheet (par.[0061]-[0062] of KR’203), which reads on the claimed microstructures as claimed in the instant claim.

Response to Arguments
Applicant’s arguments to the art rejection to claims 29-35, 37-41, and 57 have been considered but they are moot in view of the new ground rejection as stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734